543 U.S. 1117
CRISTONv.UNITED STATES;PERALESv.UNITED STATES;GUERRAv.UNITED STATES; andSALINASv.UNITED STATES.
No. 03-10490.
Supreme Court of United States.
January 24, 2005.

1
542 U.S. 940. Petition for rehearing as to Felix Guerra granted. Order denying petition for writ of certiorari as to Felix Guerra vacated. Motion of petitioner Felix Guerra for leave to proceed in forma pauperis granted. Certiorari as to Felix Guerra granted, judgment vacated, and case remanded for further consideration in light of United States v. Booker, ante, p. 220. Petitions for rehearing as to Jesse Perales, Miguel Salinas, and Gary Criston denied.